DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the some informalities which should be changed to:
1. A secondary battery system comprising: 
a secondary battery including a cathode including a cathode active material, and
 an anode including an anode active material; and 
a controller configure to obtain[[s]] a first OCV curve by measurement, the first OCV curve representing an OCV change relative to a capacity change of the secondary battery, and 

 the controller configure to
 calculate[[s]], based on a prescribed active material model, a surface stress of an object active material from a charge carrier amount inside the object active material, the object active material being one of the cathode active material and the anode active material, 
calculate[[s]], based on the calculated surface stress, an open circuit potential change amount in an electrode relative to a reference potential, the electrode including the object active material, the reference potential being an open circuit potential of the object active material, with the surface stress being a reference stress, 
correct[[s]] the second OCV curve using the open circuit potential change amount, 
calculate[[s]] the first to third deterioration parameters so that the first OCV curve substantially matches the corrected second OCV curve, and 
estimate[[s]] the deterioration state of the secondary battery based on at least one of the calculated first to third deterioration parameters.

3. The secondary battery system according to claim 1. wherein the controller configure to


5. The secondary battery system according to according to claim 1, wherein the object active material includes first and second active materials, with charging and discharging of the secondary battery, the first active material is larger in volume change amount than the second active material, and the controller configure to
calculate[[s]] a surface stress of the first active material from a charge carrier amount inside the first active material, under a condition that the first active material and the second active material are equipotential, and calculates, based on the calculated surface stress, the open circuit potential change amount in the electrode including the object active material.

6. A secondary battery system comprising: a secondary battery including a cathode including a cathode active material, and an anode including an anode active material; and 
a controller configure to

specify a second OCV curve using first to fourth deterioration parameters, the second OCV curve representing an OCV change relative to a capacity change of the secondary battery, the cathode active material including first and second active materials, with charging and discharging of the secondary battery, the first active material being larger in volume change amount than the second active material, the first deterioration parameter being a first cathode capacity maintenance ratio indicating a ratio of a cathode capacity corresponding to the first active material in a deterioration state, relative to the cathode capacity corresponding to the first active material in an initial state, the second deterioration parameter being a second cathode capacity maintenance ratio indicating a ratio of a cathode capacity corresponding to the second active material in the deterioration state, relative to the cathode capacity corresponding to the second active material in the initial state, the third deterioration parameter being an anode capacity maintenance ratio indicating a ratio of an anode capacity in the deterioration state, relative to the anode capacity in the initial state, the fourth deterioration parameter being a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state, the composition of the cathode being expressed by a local charge carrier amount on a surface of the cathode active material, the composition of the anode being expressed by a local charge carrier amount on a surface of the anode active material, 
configure to

calculate[[s]] a surface stress of the first active material from a charge carrier amount inside the first active material, under a condition that the first active material and the second active material are equipotential,
 calculate[[s]]. based on the calculated surface stress, an open circuit potential change amount in the cathode relative to a reference potential, the reference potential being an open circuit potential of the first active material, with the surface stress being a reference stress, 
correct[[s]] the second OCV curve using the open circuit potential change amount, 
calculate[[s]] the first to fourth deterioration parameters so that the first OCV curve substantially matches the corrected second OCV curve, and 
estimate[[s]] the deterioration state of the secondary battery based on at least one of the calculated first to fourth deterioration parameters.

7. A secondary battery system comprising:
 a secondary battery including a cathode including a cathode active material, and an anode including an anode active material; and
 a controller configure to
 obtain[[s]] a first OCV curve by measurement, the first OCV curve representing an OCV change relative to a capacity change of the secondary battery, and 
 specify a second OCV curve using first to fourth deterioration parameters, the second OCV curve representing an OCV change relative to a capacity change of the secondary battery, the anode active material including first and second active materials, with charging and discharging of the secondary battery, the first active material being larger in volume change amount than the second active material, the first deterioration parameter being a cathode capacity maintenance ratio indicating a ratio of a cathode capacity in a deterioration state, relative to the cathode capacity in an initial state, the second deterioration parameter being a first anode capacity maintenance ratio indicating a ratio of an anode capacity corresponding to the first active material in the deterioration state, relative to the anode capacity corresponding to the first active material in the initial state, the third deterioration parameter being a second anode capacity maintenance ratio indicating a ratio of an anode capacity corresponding to the second active material in the deterioration state, relative to the anode capacity corresponding to the second active material in the initial state, the fourth deterioration parameter being a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state, the composition of the cathode being expressed by a local charge carrier amount on a surface of the cathode active material, the composition of the anode being expressed by a local charge carrier amount on a surface of the anode active material,
 the controller configure to

calculate[[s]], based on the calculated surface stress, an open circuit potential change amount in the anode relative to a reference potential, the reference potential being an open circuit potential of the first active material, with the surface stress being a reference stress, 
correct[[s]] the second OCV curve using the open circuit potential change amount, 
calculate[[s]] the first to fourth deterioration parameters so that the first OCV curve substantially matches the corrected second OCV curve, and 
estimate[[s]] the deterioration state of the secondary battery based on at least one of the calculated first to fourth deterioration parameters.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Le et al. (US 10,987,684) disclose a dual energy storage system that includes a lithium ion battery electrically coupled in parallel with a lead acid battery, where the lithium ion battery and the lead-acid battery are electrically coupled to a vehicle bus, where the lithium ion battery open circuit voltage (OCV) partially matches the lead-acid battery OCV such that the lead-acid battery OCV at 100% of the lead-acid battery state of charge (SOC) is about equal to the lithium ion battery OCV at 50% of the lithium ion battery SOC.
b) Rahimian et al. (US 10,511,050) discloses Battery health is determined by estimating a battery anode capacity, battery cathode capacity, and cyclable lithium capacity. Determining electrode and lithium capacity may include determining anode and cathode open cell voltages (OCV) at the beginning of battery life, and estimating 
c) Wang et al. (10,371,753) discloses a new method for online estimation of capacity and state of health of metal-ion secondary batteries without the need for a reference electrode in the battery. The discovery that capacity fade is primarily attributed to lithium loss (due to side reactions), implies that there is little degradation of the cathode and anode—that is, the cathode or anode material loss is minimal compared with Li loss. Therefore, the open circuit voltage (OCV)—capacity (Q) relationship for each electrode remains essentially constant over the life of the battery. For particular cell chemistry, the relationship between the open circuit voltage and the capacity at the anode or cathode may be measured separately, as a function of active lithium. This relationship may be compiled into a look-up table (LUT) and, if the amount of active lithium is known, can be used to reliably estimate capacity as the battery ages.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864